DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2018 is being considered by the examiner.

Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 recites: 
the limitation “an interior exterior face of a cutting blade”.  It is unclear what interior exterior mean.  This renders each and every claim indefinite
limitations defining “the fluid mister line”, however, the fluid mister line is never positively recited within the claim - it is merely referenced in functional language with respect to the diameter of the fluid supply hole.  It is, therefore, unclear whether the fluid mister line is being claimed as part of the claimed invention, i.e. as part of the tile cutting shroud.  This renders each and every claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning (US 3896783).
Regarding this claim Manning teaches:
1. A tile cutting shroud for an angle grinder, comprising: 
an arcuate shroud (46) configured to be operatively coupled to the angle grinder about a rotational axis of the angle grinder (clearly seen in Fig 1 shroud 46 is attached to the tool about rotational axis defined by shaft 40), the arcuate shroud at least partially encloses an interior exterior face of a cutting blade attached to the angle grinder and extends beyond a cutting axis of the tile cutting blade (clearly seen in Figs), 

a fluid supply hole (162 or 164) defined through an aft end of the containment plate (Fig6 4&5), the hole having a diameter to receive a fluid mist line (112 or 114); wherein the fluid mister line is longitudinally disposed against an interior surface of the containment plate (Figs 4&5), the fluid mister line having a plurality of spaced apart apertures (128 or 130; Figs 4&5) oriented towards a cutting edge of the cutting blade (clearly seen in Figs 4&5), wherein the fluid mister line is adapted to receive a pressurized source of fluid (from source 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Vikholm et al. (US 9630343).

claim 2 Manning teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
2. The tile cutting shroud of claim 1, wherein the plurality of spaced apart apertures are dimensioned to produce a mist of the pressurized fluid to entrap particulates produced when the tile cutting blade cuts a section of tile.  

Vikholm teaches that it is well known in the art to provide tile cutting devices with a liquid supply to direct a fluid onto the surface of the blade, wherein the fluid is in the form of a mist (1:45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Manning to incorporate the teachings of Vikholm and provide the apertures in the fluid line be of a size to create a mist that is applied to the blade.  Doing so would provide sufficient amounts of fluid for controlling or reducing dust generated during cutting, but not so much as to overly wet the workpiece, as noted by Vikholm (1:21-33).

Regarding claims 3-5, Manning continues to teach:
3. The tile cutting shroud of claim 2, further comprising: 
a hole (186 or 188) defined in the containment plate along a longitudinal length of the fluid supply line (clearly seen in Figs 2&4); and 
a fastener (194 or 197) received in the hole to secure the fluid mister line against the interior surface of containment plate (clearly seen in Fig 4).  
4. The tile cutting shroud of claim 3, wherein the fastener is a tie-wrap (wherein a “cotter pin type fastener is considered a “tie wrap”) wherein a head of the tie-wrap is positioned on an exterior side of the hole and a loop of the tie-wrap strap encircles the fluid mister line (clearly seen in Fig 4; 10:4-11).  
5. The tile cutting shroud of claim 3, further comprising: 
a fluid shutoff valve (214), adapted to be mounted to a back surface of the angle grinder (Figs 1-3), the fluid shutoff valve adapted to interconnect the fluid mister line with a portable fluid reservoir (20).

Manning does not explicitly teach a plurality of holes with a plurality of fasteners for each fluid line, however, this is considered an obvious design choice of duplication of parts.  It would have been . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see Form PTO-892.  Lenkevich, Johansson, and Bath teach similar structure to the claimed invention; Sherez, Gorenflow, and Dalley show similar portable fluid sources as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723